         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
ISIDRO GARCIA, ELIAZAR VALENTIN, :                                        9/24/2019
and FERMIN QUICHE, individually and on :
behalf of others similarly situated,                      :
                                                          :    15-CV-9433 (VSB)
                                        Plaintiffs,       :
                                                          :   OPINION & ORDER
                      - against -                         :
                                                          :
SAIGON MARKET LLC (d/b/a SAIGON                           :
MARKET), HAU NGUYEN, and                                  :
JOHNATHAN NGUYEN,                                         :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Colin James Mulholland
Law Offices of Colin Mulholland
Astoria, New York

Gennadiy Naydenskiy
Michael Antonio Faillace
Michael Faillace & Associates, P.C.
New York, New York

Shawn Raymond Clark
Phillips & Associates
New York, New York
Counsel for Plaintiffs

Louis F. Chisari
William Kevin Joseph
Marcote & Associates, P.C.
Hicksville, New York
Counsel for Defendants
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 2 of 30



VERNON S. BRODERICK, United States District Judge:

       Plaintiffs Isidro Garcia, Eliazar Valentin, and Fermin Quiche bring this action seeking

unpaid minimum and overtime wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et. seq., and the New York Labor Law (“NYLL” or “N.Y. Lab. L.”), Art. 6 § 190, et. seq.,

and Art. 19, § 650, et seq. Plaintiffs also seek damages for failure to provide adequate annual

wage notices and weekly wage statements under the NYLL, as well as unpaid spread of hours

wages and unreimbursed equipment costs.

        Before me is the motion for summary judgment filed by Defendants Saigon Market LLC

d/b/a Saigon Market (“Saigon Market”), Hau Nguyen, and Johnathan Nguyen, as well as

Plaintiffs’ cross-motion for partial summary judgment. Because I find that there is no genuine

dispute of material fact concerning Defendants’ failure to provide Plaintiffs with adequate annual

wage notices and weekly wage statements in accordance with the terms of N.Y. Lab. L.

§§ 195(1) and 195(3), or Defendants’ failure to provide adequate notice of their intent to claim a

tip credit under both the FLSA and the NYLL, Plaintiffs’ motion for summary judgment on their

annual wage notice and wage statement claims, minimum wage claims, and overtime claims is

granted. However, I find that Defendants are entitled to summary judgment on Plaintiffs’ spread

of hours and equipment cost claims. Finally, I find that Plaintiffs are entitled to liquidated

damages on their claims for unpaid wages, but that Plaintiffs fail as a matter of law to

demonstrate that Defendants’ violations of the applicable labor laws were willful. Thus, for the

reasons that follow, the motions of the parties are GRANTED IN PART and DENIED IN PART.




                                                     2
          Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 3 of 30



                  Background 1

         Defendant Saigon Market is a Manhattan restaurant specializing in Vietnamese cuisine.

(Defs.’ 56.1 ¶ 1.) 2 Defendant Hau Nguyen (“Ms. Nguyen”) is an owner of Saigon Market and

Defendant Johnathan Nguyen is a part owner of Saigon Market. (Id. ¶¶ 2–3.)

         Plaintiff Isidro Garcia was employed by Defendants from approximately May 2011 until

August 26, 2015. (Pls.’ 56.1 ¶ 29.) 3 Beginning in October 2013 and until August 26, 2015,

Garcia worked for Defendants as a delivery worker. (Id. ¶ 30.) 4 Plaintiff Eliazar Valentin was

employed by Defendants from approximately January 20, 2014 until June 9, 2014, (Defs.’ 56.1

Counterstatement ¶ 5), 5 while Plaintiff Fermin Quiche was employed by Defendants from

approximately December 24, 2014 until December 25, 2015, (id. ¶ 8). 6 Like Garcia, both


1
 The facts stated in this section are drawn principally from the parties’ statements of undisputed facts pursuant to
Local Civil Rule 56.1. (See Docs. 92, 93.) All facts are undisputed unless otherwise noted.
2
  “Defs.’ 56.1” refers to Defendants’ Statement of Undisputed Facts in Support of Defendants’ Motion for Summary
Judgment, dated November 5, 2018. (Doc. 92.) Many of the documents filed by both parties in support of their
respective summary judgment motions were refiled due to filing errors in the parties’ original submissions. The
filing dates referenced herein correspond with the dates on which those documents were originally submitted.
3
  “Pls.’ 56.1” refers to Plaintiffs’ Rule 56.1 Responses and Counter-Statement, dated December 5, 2018. (Doc. 93.)
I note that Plaintiffs failed to support many of the statements in their Rule 56.1 submission with citations to record
evidence, as required by Local Rule 56.1(d). See L.R. 56.1(d) (“Each statement by the movant or opponent [in a
Rule 56.1 statement of material facts], including each statement controverting any statement of material fact, must
be followed by citation to evidence which would be admissible [at trial].”). However, where Defendants have
agreed that Plaintiffs’ assertions are undisputed, I accept them as such. I also find that these undisputed facts are
supported by other evidence in the record. See Severino v. 436 W. L.L.C., No. 13-CV-3096 (VSB), 2015 WL
12559893, at *3 (S.D.N.Y. Mar. 19, 2015) (overlooking defendants’ “utter failure to comply with Local Rule 56.1
and undert[aking] an independent review of the record to marshal the evidence supporting Defendants’ assertions”).
4
  Plaintiffs state in their Complaint that, prior to October 2013, Garcia worked for Defendants as a busboy and “was
properly compensated for his hours worked.” (Compl. ¶¶ 40, 46.) (“Compl.” refers to Plaintiffs’ Second Amended
Complaint, filed October 24, 2017. (Doc. 47.).) Thus, Garcia only challenges his compensation during the time he
was employed as a delivery worker.
5
  “Defs.’ 56.1 Counterstatement” refers to Defendants[’] Counter-Statement of Undisputed Facts, dated January 22,
2019. (Doc. 95.)
6
 The parties dispute Valentin’s and Quiche’s dates of employment: Plaintiffs assert that Valentin was employed by
Defendants from January 10, 2014 until June 2014, (Pls.’ 56.1 ¶ 46), while Defendants respond that Valentin was
employed from January 20, 2014 until June 9, 2014, (Defs.’ 56.1 Counterstatement ¶ 5). Plaintiffs assert that
Quiche was employed from May 2014 until December 25, 2015, (Pls.’ 56.1 ¶ 58), while Defendants respond that
Quiche was employed from December 24, 2014 until December 25, 2015, (Defs.’ 56.1 Counterstatement ¶ 8).
Defendants submitted both payroll records and an affidavit to corroborate Valentin’s and Quiche’s dates of
employment, (see Joseph Decl. Ex. C (affidavit of Hau Nguyen); id. Ex. J (Valentin payroll records); id. Ex. K


                                                               3
          Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 4 of 30



Valentin and Quiche were employed as delivery workers. (Pls.’ 56.1 ¶¶ 47, 59.) Plaintiffs were

required to possess a bicycle to make their deliveries. (Pls.’ 56.1 ¶¶ 43, 55, 66.)

         During Plaintiffs’ employment as delivery workers, Defendants kept track of the tips

Plaintiffs earned and permitted Plaintiffs to keep those tips. (Defs.’ 56.1 ¶¶ 7, 15, 23; Joseph

Decl. Exs. G–K.) In addition, Defendants paid Plaintiffs an hourly wage of $5.00. (Pls.’ 56.1

¶¶ 31, 48, 60.) Because Plaintiffs received tips, Defendants deducted a “tip credit” from the

statutory minimum wage to calculate Plaintiffs’ $5.00 hourly wage. (See Defs.’ Br. 6.) 7 When

Plaintiffs worked more than forty hours per week, they were paid at a rate of $9.00 per hour, plus

tips. (Pls.’ 56.1 ¶¶ 39, 49, 61.) On an annual basis, Defendants provided Plaintiffs with a

“Notice and Acknowledgement of Pay Rate and Payday Under Section 195.1 of the New York

State Labor Law” form, which listed Plaintiffs’ regular and overtime pay rates. (Joseph Decl.

Exs. D–F.) However, these notices indicated that Defendants did not take any allowances with

respect to Plaintiffs’ wage calculations, including any allowance for “tips.” (Id.) In addition,

Plaintiffs’ paystubs—which listed their hourly wage ($5.00), the number of “basic” and overtime

hours worked, and the amount of tips earned—did not reference any tip credit taken by

Defendants against Plaintiffs’ hourly wage. (Pls.’ 56.1 ¶¶ 42, 54, 65; see also Joseph Decl. Exs.

G–K.)




(Quiche payroll records)), whereas Plaintiffs merely cited to the allegations in their Complaint, (see Pls.’ 56.1 ¶¶ 46,
58). (“Joseph Decl.” or “Joseph Declaration” refers to the Declaration of William K. Joseph, dated November 5,
2018. (Doc. 90.).) Because only Defendants offer any admissible evidence to corroborate Valentin’s and Quiche’s
dates of employment—and because I did not identify any record evidence supporting Plaintiffs’ contrary
assertions—I accept the dates of employment set forth in Defendants’ 56.1 statement.
7
 “Defs Br.” refers to Defendants Saigon Market LLC (d/b/a Saigon Market), Hau Nguyen and Johnathan Nguyen’s
Memorandum of Law in Support of Motion for Summary Judgment Pursuant to Federal Rule of Civil Procedure 56,
dated November 5, 2018. (Doc. 91.)



                                                                4
          Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 5 of 30



                 Procedural History

          Plaintiffs Garcia and Valentin initiated this putative collective action by filing a

complaint on December 1, 2015 against Saigon Grill, Inc. (d/b/a Saigon Market), Simon Nget,

and Chris Pizzimenti. (Doc. 1.) On March 8, 2016, Garcia and Valentin filed an amended

complaint with leave of Court, (Doc. 17), which substituted Saigon Market, Hau Nguyen, and

Johnathan Nguyen in place of the originally named defendants, (Doc. 18). On October 24, 2017,

Garcia and Valentin amended their complaint a second time, adding Fermin Quiche as a plaintiff.

(Doc. 47.) Plaintiffs’ second amended complaint (referred to herein as the “Complaint”) alleges

eight claims against Defendants, including claims for (1) violations of the minimum wage and

overtime provisions of both the FLSA, 29 U.S.C. §§ 206(a), 207(a), and the NYLL, N.Y. Lab. L.

§ 652(1), N.Y. Comp. Codes R. & Regs. tit 12 (“12 N.Y.C.R.R.”) § 146–1.4; (2) violations of

the New York regulations governing spread of hours compensation, 12 N.Y.C.R.R. § 146–1.6;

(3) failure to provide adequate annual wage notices and weekly wage statements pursuant to

N.Y. Lab. L. § 195; and (4) failure to reimburse Plaintiffs for the costs of “tools of the trade”

required to perform their jobs, in violation of 29 C.F.R. § 531.35 and 12 N.Y.C.R.R. § 146–

2.7(c).

          Defendants filed their motion for summary judgment on November 5, 2018, seeking

summary judgment on all claims. (Doc. 78.) In support of their motion, Defendants filed a

Local Rule 56.1 statement of undisputed facts, (Doc. 92); a memorandum of law, (Doc. 91); and

the Joseph Declaration, with exhibits, (Doc. 90). On December 5, 2018, Plaintiffs filed their

opposition to Defendants’ motion, along with a cross-motion for partial summary judgment on

all claims except Plaintiffs’ spread of hours and equipment cost claims. (Doc. 83.) In support of

their opposition and cross-motion, Plaintiffs submitted a Local Rule 56.1 response and




                                                        5
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 6 of 30



counterstatement to Defendants’ statement of undisputed facts, (Doc. 93); a memorandum of

law, (Doc. 86); and a declaration, with exhibits, (Doc. 84). On January 22, 2019, Defendants

filed a Local Rule 56.1(b) counterstatement of undisputed facts in response to Plaintiffs’

statement of undisputed facts, (Doc. 95); along with a reply in further support of their motion for

summary judgment and in opposition to Plaintiffs’ motion, (Doc. 94); and a declaration, with

exhibits, (Doc. 96). Plaintiffs submitted their reply on February 5, 2019. (Doc. 97.)

               Legal Standards

       Summary judgment is appropriate when “the parties’ submissions show that there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Fay v. Oxford Health Plan, 287 F.3d 96, 103 (2d Cir. 2002); see also Fed. R. Civ. P.

56(a). “[T]he dispute about a material fact is ‘genuine[]’ . . . if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and “[f]actual disputes that are irrelevant or unnecessary will not be

counted.” Id. On a motion for summary judgment, the moving party bears the initial burden of

establishing that no genuine factual dispute exists, and, if satisfied, the burden shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for trial,” id. at

256, and to present such evidence that would allow a jury to find in his favor, see Graham v.

Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

       To defeat a summary judgment motion, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by . . . citing to particular parts of materials in the




                                                       6
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 7 of 30



record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). In the event that “a

party fails . . . to properly address another party’s assertion of fact as required by Rule 56(c), the

court may,” among other things, “consider the fact undisputed for purposes of the motion” or

“grant summary judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3).

       In considering a summary judgment motion, the Court must “view the evidence in the

light most favorable to the nonmoving party and draw all reasonable inferences in its favor, and

may grant summary judgment only when no reasonable trier of fact could find in favor of the

nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal citations and

quotation marks omitted); see also Matsushita, 475 U.S. at 587. “[I]f there is any evidence in the

record that could reasonably support a jury’s verdict for the non-moving party,” summary

judgment must be denied. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002).

       “The same standard applies where, as here, the parties filed cross-motions for summary

judgment . . . .” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing

Terwilliger v. Terwilliger, 206 F.3d 240, 244 (2d Cir. 2000)). “[W]hen both parties move for

summary judgment, asserting the absence of any genuine issues of material fact, a court need not

enter judgment for either party. Rather, each party’s motion must be examined on its own

merits, and in each case all reasonable inferences must be drawn against the party whose motion

is under consideration.” Id. (citing Heublein, Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir.

1993); Schwabenbauer v. Bd. of Educ., 667 F.2d 305, 314 (2d Cir. 1981)).




                                                      7
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 8 of 30



                 Discussion

        Plaintiffs have alleged claims for Defendants’ failure to provide adequate annual wage

notices to all Plaintiffs and to provide Plaintiff Garcia with adequate weekly wage statements

under New York law; violations of the minimum wage and overtime provisions of both the

FLSA and the NYLL; violations of the New York regulations governing spread of hours

compensation; and failure to reimburse Plaintiffs for certain equipment costs. Defendants have

moved for summary judgment on all of Plaintiffs’ claims, while Plaintiffs have cross-moved for

summary judgment on all claims, with the exception of their spread of hours 8 and equipment cost

claims. I address each of Plaintiffs’ claims in turn below.

                 A.       NYLL Notice and Wage Statement Claims

        Both Plaintiffs and Defendants move for summary judgment with respect to Plaintiffs’

claims that Defendants failed to comply with the requirements of New York’s Wage Theft

Prevention Act (“WTPA”), an amendment to the NYLL, effective April 9, 2011. See 2010 N.Y.

Sess. Laws ch. 564 (McKinney). Pursuant to the WTPA, employers must provide employees

with wage notices at the time of hiring which set forth information regarding the employees’

rates of pay, including those “allowances, if any, claimed as part of the minimum wage.” N.Y.

Lab. L. § 195(1)(a). The WTPA also requires employers to provide their employees a “statement

with every payment of wages, listing information about the rate and basis of pay, any allowances

and deductions, and the employer’s identity and contact details.” Canelas v. A’Mangiare, Inc.,

No. 13 CV 3630 (VB), 2015 WL 2330476, at *5 (S.D.N.Y. May 14, 2015) (internal quotation


8
  Plaintiffs appear to have abandoned their spread of hours claims. Defendants presented arguments in support of
their motion for summary judgment on those claims in their opening brief, (Defs.’ Br. 8–9), but Plaintiffs did not
address Defendants’ arguments in their briefing, and even specified that Defendants’ motion for summary judgment
“should be denied except the spread of hours claims,” (Pls.’ Br. 14). (“Pls.’ Br.” refers to the Memorandum of Law
in Opposition to Defendants’ Motion for Summary Judgment and in Support of Plaintiffs’ Cross Motion for
Summary Judgment, dated December 5, 2018. (Doc. 86.).)



                                                             8
          Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 9 of 30



marks omitted) (citing N.Y. Lab. L. § 195(3)). Plaintiffs allege that Defendants violated

§ 195(1) with respect to all Plaintiffs and failed to provide Plaintiff Garcia adequate weekly

wage statements in accordance with the terms of § 195(3). It is evident from the record that

Defendants provided Plaintiffs with inadequate wage notices and wage statements; therefore,

Plaintiffs’ motion for summary judgment on these claims is granted and Defendants’ motion is

denied.

                         1. Applicable Law

          The version of N.Y. Lab. L. § 195(1)(a) in effect when Defendants first hired Plaintiffs

provides:

          Every employer shall . . . provide his or her employees . . . at the time of hiring, and
          on or before February first of each subsequent year of the employee’s employment
          with the employer, a notice containing the following information: the rate or rates
          of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,
          commission, or other; allowances, if any, claimed as part of the minimum wage,
          including tip, meal, or lodging allowances; the regular pay day designated by the
          employer . . . ; the name of the employer; any “doing business as” names used by
          the employer; the physical address of the employer’s main office or principal place
          of business, and a mailing address if different; the telephone number of the
          employer; plus such other information as the commissioner deems material and
          necessary. . . . For all employees who are not exempt from overtime compensation
          . . . , the notice must state the regular hourly rate and overtime rate of pay . . . .

N.Y. Lab. L. § 195(1)(a) (2013) (emphasis added). 9 Section 195(3) further requires that every

employee be provided with a statement containing similar information, including “allowances, if

any, claimed as part of the minimum wage,” with each payment of wages. N.Y. Lab. L.

§ 195(3).



9
 Section 195(1)(a) was amended on December 29, 2014, effective February 27, 2015 (the “2014 Amendment”), to
eliminate the requirement that an employee be provided with such notice “on or before February first of each
subsequent year of the employee’s employment with the employer.” See 2014 N.Y. Sess. Laws ch. 537, § 1.
Although both Garcia’s and Quiche’s employment extended beyond February 27, 2015, all of the challenged annual
wage notices were issued prior to that date. (See Joseph Decl. Ex. D (January 22, 2013, January 9, 2014, and
January 1, 2015 Garcia notices); id. Ex. F (January 1, 2015 Quiche notice).)



                                                          9
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 10 of 30



       Under the version of the WTPA in effect until February 27, 2015, an employee not

provided with an annual wage notice in compliance with the terms of § 195(1)(a) could recover

damages of $50 for each week that the violations occurred or continued to occur, not to exceed a

total of $2,500, plus reasonable costs and attorney’s fees. See N.Y. Lab. L. § 198(1-b) (2013).

On December 29, 2014, effective February 27, 2015, these statutory damages were increased

from $50 per week to $50 per workday, and the overall cap was increased from $2,500 to

$5,000. See 2014 N.Y. Sess. Laws ch. 537, § 2. An employee not provided with wage

statements in compliance with the terms of § 195(3) could recover damages of $100 for each

week that the violations occurred or continued to occur, not to exceed a total of $2,500, plus

reasonable costs and attorney’s fees. Id. § 198(1-d). On December 29, 2014, effective February

27, 2015, these statutory damages were increased from $100 per week to $250 per workday, and

the cap was increased from $2,500 to $5,000. See 2014 N.Y. Sess. Laws ch. 537, § 2.

                       2. Application

       I first consider the parties’ arguments regarding Plaintiffs’ claims for damages under

§ 198(1-b) due to Defendants’ alleged violations of § 195(1), and then address Plaintiff Garcia’s

claim for damages under §198(1-d) due to Defendants’ violations of § 195(3).

                          a. Violation of N.Y. Lab. L. § 195(1)

       Plaintiffs claim that they did not receive annual wage notices compliant with the terms of

N.Y. Lab. L. § 195(1), and that they are therefore entitled to the damages set forth in § 198(1-b).

(Pls.’ Br. 9–10.) In response, Defendants cite the annual notices that they provided all three

Plaintiffs. (See Defs.’ Br. 9–10; Joseph Decl. Exs. D–F.) Defendants miss the point. Plaintiffs

do not dispute that they received annual notices from Defendants; rather, they contend that those

notices were deficient in several respects. There can be no dispute that the annual notices did not




                                                    10
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 11 of 30



list the allowances that Defendants admittedly took in the form of a tip credit. (See Defs.’ Br. 6

(explaining that Defendants calculated Plaintiffs’ hourly wage by deducting a tip credit from the

statutory minimum wage).) Instead, on each notice Defendants produced, Defendants either

checked “none” next to the question of whether any allowances had been taken, or left that

section of the notice entirely blank. (See Joseph Decl. Exs. D–F.) In no instance did Defendants

check the box indicating that they would be taking a credit for “tips.” (Id.) This omission is a

clear violation of § 195(1), which requires the annual wage notice to identify the “allowances, if

any, claimed as part of the minimum wage, including tip, meal, or lodging allowances.” N.Y.

Lab. L. § 195(1)(a). In their reply papers, Defendants appear to concede that their notices did

not comply with § 195(1); instead, they invoke § 198(1-b), which provides that “complete and

timely payment of all wages due” shall operate as an affirmative defense to a § 195(1)(a) claim.

(See Defs.’ Reply 7–8.) 10 Here again, Defendants’ argument misses the mark because “that

defense was not available [] before February 27, 2015,” as this change was part of the 2014

Amendment. See Dudley v. Hanzon Homecare Servs., Inc., No. 15-CV-8821 (JMF), 2018 WL

481884, at *4 (S.D.N.Y. Jan. 17, 2018).

        In any event, Plaintiffs correctly argue that Defendants did not make “complete and

timely payment of all wages due,” either before or after February 2015. It is undisputed that,

throughout the relevant time period, Defendants paid Plaintiffs $5.00 per hour after deducting the

tip credit. (Pls.’ 56.1 ¶¶ 31, 48, 60.) However, while a New York employer could have paid a

wage as low as $5.00 per hour to a “food service worker,” the minimum hourly rate for Plaintiffs

during the relevant time period was $5.65. See Bittencourt v. Ferrara Bakery & Cafe Inc., 310


10
  “Defs.’ Reply” refers to Defendants Saigon Market, LLC (d/b/a Saigon Market), Hau Nguyen and Johnathan
Nguyen’s Reply Memorandum of Law in Further Support of Motion for Summary Judgment Pursuant to Federal
Rule of Civil Procedure 56 and in Opposition to Plaintiff’s Motion for Partial Summary Judgment, dated January 22,
2019. (Doc. 94.)



                                                           11
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 12 of 30



F.R.D. 106, 113 (S.D.N.Y. 2015) (“In New York, an employer can claim a tip credit for

restaurant workers and thus pay a cash wage as low as $5.00 per hour to a ‘food service worker’

or $5.65 to a ‘service worker’ . . . .” (citing 12 N.Y.C.R.R. § 146–1.3)). The parties agree that

during the relevant time period, all Plaintiffs were employed as delivery workers, (Pls.’ 56.1

¶¶ 30, 47, 59); delivery workers, in turn, are expressly excluded from the definition of “food

service workers.” See 12 N.Y.C.R.R. § 146-3.4(a) (“The term food service worker shall not

include delivery workers.”). Delivery workers such as Plaintiffs are instead classified as “service

employees” for whom the minimum hourly wage after the deduction of a tip credit was $5.65

during the relevant time period. See id. § 146–3.3 (“A service employee is an employee, other

than a food service worker or fast food employee, who customarily receives tips . . . .”); 11

Bittencourt, 310 F.R.D. at 113 (explaining that “[s]ervice employees ‘shall receive a wage of at

least $5.65 per hour . . . provided that the total of tips received plus wages equals or exceeds [the

applicable hourly minimum wage]’” (quoting 12 N.Y.C.R.R § 146–1.3(a))). Accordingly, given

that Plaintiffs’ minimum hourly rate throughout the relevant time period should have been $5.65

rather than $5.00, I find that Defendants cannot invoke the affirmative defense of “complete and

timely payment,” N.Y. Lab. L. § 198(1-b), and that Plaintiffs are therefore entitled to summary

judgment on their § 195(1) claims.

         As explained above, see supra Part I, I find that Plaintiff Garcia was employed by

Defendants as a delivery worker from October 2013 until August 26, 2015; that Valentin was

employed from January 20, 2014 until June 9, 2014; and that Quiche was employed from



11
  Plaintiffs also do not qualify as “fast food employees” because that term applies only to individuals employed by a
“Fast Food Establishment,” which, in turn, is defined as an “establishment in the state of New York . . . which is one
of 30 or more establishments nationally.” 12 N.Y.C.R.R. § 146–3.13(a), (b). There is no indication in either of the
parties’ papers that Defendants’ restaurant is part of a larger chain; thus, I find that Plaintiffs were not employed at a
“Fast Food Establishment.”



                                                                12
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 13 of 30



December 24, 2014 until December 25, 2015. 12 At the time of the alleged violations—all of

which predate February 27, 2015, (see Joseph Decl. Exs. D–F)—employees were entitled to $50

for each week that the violations occurred or continued to occur, not to exceed a total of $2,500.

See N.Y. Lab. L. § 198(1-b) (2013). Accordingly, that $2,500 cap is reached after 50 weeks

($2,500 / $50 per week = 50 weeks). Because Defendants employed both Garcia and Quiche as

delivery workers for over a year, and because I find there is no dispute of material fact regarding

Defendants’ failure to supply them with the appropriate annual wage notices during that time,

they are entitled to summary judgment in the amount of $2,500 each, plus reasonable costs and

attorney’s fees. Valentin is entitled to $50 for each of the 20 weeks during which he was

employed (January 20, 2014 through June 9, 2014), or $1,000 ($50 x 20 weeks = $1,000).

                                b. Violation of N.Y. Lab. L. § 195(3)

         Plaintiff Garcia also argues that he is entitled to summary judgment on his claim under

N.Y. Lab. L. §195(3) as there is no dispute that Defendants failed to provide him with compliant

wage statements between October 2013 and August 2015. (Pls.’ Br. 10–11.) Section 195(3)

mandates that each employee be provided with a wage statement “with every payment of wages”

that includes “allowances, if any, claimed as part of the minimum wage.” N.Y. Lab. L. § 195(3).

Here, Defendants repeat the same arguments they made concerning §195(1). A review of

Garcia’s wage statements confirms that they do not reference any allowances for tips, (see



12
  Neither Garcia nor Quiche argue for retroactive application of the 2014 Amendment to § 198(1-b), which took
effect on February 27, 2015 and which provides for damages in the amount of $50 per workday, up to a maximum
of $5,000.00. See N.Y. Lab. L. § 198(1-b) (effective Feb. 27, 2015). New York courts disfavor retroactive
operation of statutes and require a clear expression of legislative intent to justify retroactivity. See Gold v. New York
Life Ins. Co., 730 F.3d 137, 143 (2d Cir. 2013). The text of the 2014 Amendment makes no reference to
retroactivity, and I have not discerned any such intent in the legislative history. See, e.g., N.Y. Bill Jacket,
A.B. 8106-C, ch. 537. I therefore conclude that the 2014 Amendment should not be given retroactive effect. See
Martinez v. Alimentos Saludables Corp., No. 16 CV 1997 (DLI)(CLP), 2017 WL 5033650, at *21 (E.D.N.Y. Sept.
22, 2017) (declining to retroactively apply the 2014 Amendment to § 198(1-b) where plaintiff’s employment began
prior to February 27, 2015 but ended after that date).



                                                               13
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 14 of 30



Joseph Decl. Exs. G–I), and—for the reasons explained above, see supra Part IV.A.2.a—I find

that Defendants cannot rely on the affirmative defense of “complete and timely payment of all

wages due,” N.Y. Lab. L. § 198(1-b), because Garcia was paid $5.00 per hour instead of the

required $5.65. Thus, I find that there is no disputed issue of material fact concerning

Defendants’ failure to provide Garcia with compliant weekly wage statements. Because Garcia

worked for more than 20 workdays after February 27, 2015 and because Defendants continued to

provide him with noncompliant wage statements during that time, he is entitled to the maximum

award of $5,000 for Defendants’ violations of § 195(3). Cf. Martinez, 2017 WL 5033650, at *21

(recommending award of $5,000 to plaintiff hired in 2002 who “worked more than 20 work days

after February 27, 2015” because, “[f]rom February 27, 2015 onward, an employee could

recover $250 for each work day that the employer was in violation of Section 195(3), up to a

statutory maximum of $5,000.00” (citing N.Y. Lab. L. § 198(1-d) (effective Feb. 27, 2015))).

               B.      Minimum Wage and Overtime Claims

       Both parties also seek summary judgment with respect to Plaintiffs’ claims that

Defendants failed to pay them the required minimum and overtime hourly rates established by

the FLSA and the NYLL. These claims rest entirely on whether Defendants were entitled to

claim a tip credit, thereby reducing the hourly wage which Plaintiffs were owed. Because I find

that Defendants failed to provide adequate notice of their intent to claim a tip credit under either

statute, Plaintiffs’ motion for summary judgment with respect to their minimum wage and

overtime claims under both the FLSA and the NYLL is granted; Defendants’ motion for

summary judgment on those claims is denied.




                                                     14
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 15 of 30



                   1. Applicable Law

       “Both the FLSA and the NYLL permit an employer to pay a tipped worker a cash wage

that is lower than the statutory minimum wage, provided that the cash wage and the employee’s

tips, taken together, are at least equivalent to the minimum wage.” Gamero v. Koodo Sushi

Corp., 272 F. Supp. 3d 481, 500 (S.D.N.Y. 2017) (citation omitted), aff’d, 752 F. App’x 33 (2d

Cir. 2018). This allowance is referred to as a “tip credit.” See id.

       To avail itself of the FLSA’s tip credit, an employer must comply with two additional

statutory requirements. “The FLSA provides that the tip credit ‘shall not apply with respect to

any tipped employee unless [1] such employee has been informed by the employer of the

[statute’s tip credit] provisions, and [2] all tips received by such employee have been retained by

the employee.’” Hernandez v. Jrpac Inc., No. 14 Civ. 4176 (PAE), 2016 WL 3248493, at *23

(S.D.N.Y. June 9, 2016) (quoting 29 U.S.C. § 203(m)). This first requirement—the “notice

provision”—“is strictly construed and normally requires that an employer take affirmative steps

to inform affected employees of the employer’s intent to claim the tip credit.” Inclan v. New

York Hosp. Grp., Inc., 95 F. Supp. 3d 490, 497 (S.D.N.Y. 2015) (quoting Perez v. Lorraine

Enters., Inc., 769 F.3d 23, 27 (1st Cir. 2014)). “The employer bears the burden of showing that

it satisfied the notice requirement ‘by, for example, providing employees with a copy of

§ 203(m) and informing them that their tips will be used as a credit against the minimum wage as

permitted by law.’” Cucu v. 861 Rest. Inc., No. 14-cv-1235 (JGK), 2017 WL 2389694, at *3

(S.D.N.Y. June 1, 2017) (quoting Copantitla v. Fiskardo Estiatorio, Inc., 788 F.Supp.2d 253,

288 (S.D.N.Y. 2011)); see also Inclan, 95 F. Supp. 3d at 497. However, “[t]he FLSA’s notice

provision does not require that the notice be given in writing.” Jrpac, 2016 WL 3248493, at *23.

“If the employer cannot show that it has informed employees that tips are being credited against




                                                     15
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 16 of 30



their wages, then no tip credit can be taken and the employer is liable for the full minimum wage

. . . .” Inclan, 95 F. Supp. 3d at 497 (citation omitted); see also Copantitla, 788 F. Supp. 2d at

288 (restaurant not entitled to take tip credit despite “informing employees that they would

receive an hourly rate plus tips” and “posting notices about the minimum wage laws,” because

restaurant did not “t[ell] its employees that it intended to use tips to satisfy its minimum wage

obligations”).

       The NYLL also permits an employer to take a tip credit for tipped employees, “subject to

certain conditions similar to those under the FLSA.” Jrpac, 2016 WL 3248493, at *25; see also

12 N.Y.C.R.R. § 146–1.3 (“An employer may take a credit towards the basic minimum hourly

rate if a service employee or food service worker receives enough tips and if the employee has

been notified of the tip credit[.]”). However, “[a]lthough the ‘tip credit’ requirements under the

NYLL are similar to those under the FLSA, they are not identical.” Velez v. 111 Atlas Rest.

Corp., No. 14 CV 6956 (MKB)(CLP), 2016 WL 9307471, at *9 (E.D.N.Y. Aug. 11, 2016).

Most importantly, notice of the tip credit under the NYLL “must be written.” Gamero, 272 F.

Supp. 3d at 501 (quoting Jrpac, 2016 WL 3248493, at *25). Specifically, the NYLL requires

that “[p]rior to the start of employment, an employer shall give each employee written notice of

. . . the amount of tip credit, if any, to be taken from the basic minimum hourly rate . . . . The

notice shall also state that extra pay is required if tips are insufficient to bring the employee up to

the basic minimum hourly rate.” 12 N.Y.C.R.R. § 146–2.2(a). This notice must be written in

both English and “any other language spoken by the new employee as his/her primary

language.” Id. § 146–2.2(a)(1), (2). Once an employer has provided written notice of this tip

credit, the employer must obtain “acknowledgement of receipt signed by the employee.” Id.

§ 146–2.2(c). “The burden is on the employer to show that it has complied with the NYLL’s tip




                                                      16
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 17 of 30



notice requirement.” Gamero, 272 F. Supp. 3d at 501 (citation omitted). “An employer who

fails to provide the required notice is liable for the difference between the full minimum wage

rate and what the employee was actually paid.” Salustio v. 106 Columbia Deli Corp., 264 F.

Supp. 3d 540, 554 (S.D.N.Y. 2017).

        Both the FLSA and regulations issued pursuant to the NYLL require an employer to pay

an overtime wage of one and one-half times the regular rate for each hour worked in excess of

forty hours per work week. See 29 U.S.C. § 207(a)(1); 12 N.Y.C.R.R. § 146–1.4. Where a valid

tip credit has been taken, “the minimum overtime cash wage is the employee’s regular rate of

pay before subtracting any tip credit, multiplied by one and one-half, minus the tip credit.”

Inclan, 95 F. Supp. 3d at 498 (citing Copantitla, 788 F. Supp. 2d at 291–92; 29 U.S.C. § 203(m);

29 C.F.R. §§ 531.60, 778.5; 12 N.Y.C.R.R. § 146–1.4). An employer who fails to comply with

the applicable notice requirements under the FLSA and/or the NYLL may not claim a tip credit

to satisfy either its minimum wage or its overtime obligations. See Jrpac, 2016 WL 3248493, at

*25 (barring defendant from “utiliz[ing] a tip credit so as to reduce the minimum wage and

overtime wages it was obligated to pay its delivery workers” under both the FLSA and the

NYLL); Inclan, 95 F. Supp. 3d at 498–500 (finding that defendant could “not assert the benefit

of a tip credit allowance” for either its minimum wage or overtime wage calculations under

either statute).

                   2. Application

        Defendants acknowledge that they did not pay Plaintiffs the full statutory minimum or

overtime wage. In fact, all parties agree that throughout the relevant time period, Defendants

paid Plaintiffs a regular hourly wage of $5.00 per hour, plus tips. (Pls.’ 56.1 ¶¶ 31, 48, 60.) It is

also undisputed that Defendants claimed a tip credit when calculating Plaintiffs’ overtime rate.




                                                     17
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 18 of 30



(See Pls.’ 56.1 ¶¶ 39, 49, 61 (noting that Plaintiffs’ overtime rate was $9.00 per hour); Defs.’ Br.

7 (describing Defendants’ overtime calculations).) Defendants argue that they were entitled to

pay Plaintiffs a reduced hourly wage because they provided the requisite notice under the FLSA

and the NYLL of their intention to take a tip credit, in the form of tip reporting sheets and an

informational poster located in the kitchen area of the restaurant. (Defs.’ Br. 5–6.) Plaintiffs

respond that any notice that Defendants purported to provide was inadequate as a matter of law.

(Pls.’ Br. 2–5.) 13 I find that Defendants have not carried their burden of demonstrating

compliance with either the FLSA’s or the NYLL’s notice requirements and that Plaintiffs are

therefore entitled to summary judgment on their minimum wage and overtime claims under both

statutes.

         Turning first to the notice requirements under the FLSA, it is evident that Defendants

failed to provide Plaintiffs with written notice of their intention to take a tip credit, which, at a

minimum, must include an explanation that “tips are being credited against the [employees’]

wages.” Inclan, 95 F. Supp. 3d at 497 (quoting Reich v. Chez Robert, Inc., 28 F.3d 401, 403 (3d

Cir. 1994)). As discussed above, see supra Part IV.A.2.a, not only do the annual wage notices

that Defendants provided to Plaintiffs fail to indicate that Defendants were claiming a tip credit,

but the notices affirmatively convey incorrect information—i.e., that Defendants were claiming

no allowances whatsoever in calculating Plaintiffs’ hourly wage. (See Joseph Decl. Exs. D–F.)

Similarly, the tip reporting sheets that Defendants provided to Plaintiffs do not clearly convey

that Defendants were crediting tips against Plaintiffs’ minimum or overtime wages. Rather,

these sheets list each Plaintiff’s “Hr. Rate” ($5.00), as well as the number of hours worked



13
  Plaintiffs do not argue that Defendants failed to permit Plaintiffs to retain the tips they received; thus, the only
relevant inquiry with regard to Plaintiffs’ minimum wage and overtime claims is whether Defendants provided
adequate notice of their intent to claim a tip credit. See Jrpac, 2016 WL 3248493, at *23.



                                                                18
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 19 of 30



(“Basic Hrs” and “OT Hrs”) and the total “Tips” Plaintiffs earned during the pay period. (See

Joseph Decl. Exs. G–K.) However, these notices do not indicate that there is any relationship

between Plaintiffs’ tips and their hourly wage—that is, there is no suggestion that Plaintiffs’

hourly wage was reduced because Defendants were taking a tip credit against that wage. See

Velez, 2016 WL 9307471, at *7–8 (finding that “tip sign off sheets” containing “the hourly rate

of pay, the dollar amount of tips received during any pay period, the amount of overtime worked

and the amount of hours worked” did not provide adequate notice under FLSA because, “[w]hile

the sheets state[d] the amount of tips received, they d[id] not inform the employee of the amount

taken by the employer as a tip credit”).

       Defendants also rely on an assertion by Ms. Nguyen in an affidavit submitted in support

of Defendants’ motion for summary judgment that “notice was [] posted in the restaurant in the

form of a poster in the kitchen area advising all employees of the minimum wage requirements

and tip credits, as formulated by New York State Labor Law.” (Joseph Decl. Ex. C ¶ 11.)

However, “[s]elf-serving, conclusory affidavits, standing alone, are insufficient to create a triable

issue of fact and defeat a motion for summary judgment.” Aersale Inc. v. Ibrahim, No. 13 Civ.

713(KBF), 2013 WL 5366384, at *3 (S.D.N.Y. Sept. 25, 2013). Defendants have failed to

produce a copy or photograph of this poster, or any specific details regarding the time period

during which the notice was posted or where precisely it was displayed. Ms. Nguyen’s

statement, which “do[es] not provide any information as to what the poster[] said, apart from a

verbatim recitation of [the statutory] requirements,” is thus insufficient, without more, to create a

triable issue of fact. Velez, 2016 WL 9307471, at *8. “Courts have consistently held that a

posting in the workplace is insufficient to satisfy the tip credit notice requirement, particularly

where there is no testimony or photograph to demonstrate the poster’s content or source.” Id.;




                                                     19
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 20 of 30



see also Copantitla, 788 F. Supp. 2d at 289–90 (granting summary judgment on plaintiffs’ FLSA

minimum wage claims where witnesses testified that “a government poster that talk[ed] about

minimum wage” was posted across from the employee locker room (internal quotation marks

omitted)); He v. Home on 8th Corp., No. 09 Civ. 5630(GBD), 2014 WL 3974670, at *5

(S.D.N.Y. Aug. 13, 2014) (“Defendant’s failure to produce any poster that he claims he hung

before this lawsuit was filed weighs in Plaintiffs’ favor, especially because someone being sued

for failing to comply with federal and state minimum wage laws likely would have a strong

incentive to preserve all documents relating to his compliance with such laws.”).

        Defendants also have not introduced evidence in the form of witness testimony sufficient

to create a triable issue of fact. Defendants did not depose Plaintiffs in this litigation and thus

did not build a record regarding Plaintiffs’ understanding of precisely how Defendants calculated

their wages. Furthermore, although Ms. Nguyen testified that she informed Plaintiffs that their

pay would be “[m]inimum wage, plus whatever tips you make,” (Nguyen Tr. 82:6-14), 14 this

testimony is also insufficient since it does not indicate that Defendants satisfied “the standard for

the notice obligation articulated by the Courts of Appeals, which have uniformly ‘require[d] at

the very least notice to employees of the employer’s intention to treat tips as satisfying part of

the employer’s minimum wage obligations.’” Copantitla., 788 F. Supp. 2d at 289–90 (quoting

Martin v. Tango’s Rest., Inc., 969 F.2d 1319, 1322 (1st Cir. 1992)).

        In sum, given the “strictly construed” nature of the FLSA’s notice requirement, I find that

the minimal, conclusory evidence that Defendants have put forth regarding the notice they

provided of their intent to take a tip credit “is insufficient to create a triable issue of fact as to




14
   “Nguyen Tr.” refers to the transcript of the May 18, 2018 deposition of Hau Nguyen, attached as Exhibit B to the
Joseph Declaration. (Docs. 90–2, 90–3.)



                                                             20
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 21 of 30



whether the notice requirement has been satisfied, as it compels only the conclusion that the

tipped employees knew they were tipped and that minimum wage obligations exist.” Id.

       Because the applicable NYLL requirements—which mandate notice in writing, see 12

N.Y.C.R.R. § 146–2.2(a)—are more stringent than the FLSA’s tip credit notice requirements, I

find that Defendants have also failed to comply with the NYLL. Defendants rely heavily on

Carvente-Avila v. Chaya Mushkah Restaurant Corp. to argue that, under the NYLL, “a food

service employer is eligible to claim the tip credit even when they fail to provide written notice

of the tip credit rules[,] provided that the employer can demonstrate compliance with all of the

other minimum wage requirements and that their employees understood the manner in which the

employer took the tip credit.” No. 12-CV-5359 (KBF), 2016 WL 3221141, at *1–2 (S.D.N.Y.

Mar. 1, 2016) (quoting a March 4, 2015 opinion letter issued by the general counsel of the New

York Department of Labor and concluding that the letter was “entitled to deference”). Yet even

under the terms of Carvente-Avila—which, in any event, represents the minority view among

courts in this district and contradicts the plain language of the regulations, see 12 N.Y.C.R.R.

§ 146–2.2 (requiring employers to provide “written notice of pay rates, tip credit and pay

day”)—Defendants do not demonstrate that they properly claimed a tip credit here. First, as

explained above, see supra Part IV.A.2.a, Defendants did not comply “with all of the other

minimum wage requirements,” Carvente-Avila, 2016 WL 3221141, at *1, as they paid Plaintiffs

at an hourly rate below the statutory minimum rate for “service employees” ($5.00 as opposed to

$5.65). Furthermore, as previously addressed, there is no evidence suggesting that Plaintiffs

“understood the manner in which [Defendants] took the tip credit.” Id. Defendants have not

identified any evidence in the record indicating (1) that Plaintiffs were explicitly informed of

Defendants’ intent to treat tips as satisfying part of their minimum wage obligation, (2) that




                                                    21
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 22 of 30



Plaintiffs understood that their mandated hourly rate was reduced because of the tips they

received, or (3) that Plaintiffs were provided with sufficient information from which they could

have inferred the manner in which Defendants calculated the tip credit.

         Because I conclude that no reasonable jury could find that Defendants satisfied either the

FLSA’s or the NYLL’s notice requirements, I find that Defendants are not entitled to claim a tip

credit against Plaintiffs’ minimum or overtime wages. However, because Plaintiffs have not

attempted to calculate the precise amount of damages on their minimum wage or overtime

claims, I grant summary judgment as to liability only and reserve any rulings concerning

damages for further proceedings. See Severino, 2015 WL 12559893, at *10.

                  C.       Equipment Costs

         Defendants move for summary judgment with respect to Plaintiffs’ claims for

reimbursement of equipment costs. (Defs.’ Br. 10–11; Pls.’ Br. 11–12.) Pursuant to the relevant

regulations, “if it is a requirement of the employer that the employee must provide tools of the

trade which will be used in or are specifically required for the performance of the employer’s

particular work, there would be a violation of the [FLSA] in any workweek when the cost of

such tools purchased by the employee cuts into the minimum or overtime wages required to be

paid him under the Act.” 29 C.F.R. § 531.35; see also 12 N.Y.C.R.R. § 146–2.7(c) (“If an

employee must spend money to carry out duties assigned by his or her employer, those expenses

must not bring the employee’s wage below the required minimum wage.”). Defendants

acknowledge that Plaintiffs were required to provide their own bicycles in order to make

deliveries, (see Pls.’ 56.1 ¶¶ 43, 55, 66); 15 however, Plaintiffs have identified, and I have found,



15
  During her deposition Ms. Nguyen testified that Defendants provided Plaintiffs with all other necessary
equipment, including uniforms, safety vests, lights, and bells. (See Nguyen Tr. 78:14-79:2.) Plaintiffs ignore Ms.
Nguyen’s testimony and introduce no evidence to contradict it.



                                                             22
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 23 of 30



no evidence whatsoever of their alleged unreimbursed equipment expenses—either in the form

of receipts, declarations, or other documentation—let alone any evidence that any such expenses

were incurred after their date of hire or were related to the use of their bicycles for professional,

rather than personal purposes. See Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240, 258

(S.D.N.Y. 2008) (taking “into account the costs that plaintiffs incurred in purchasing bicycles

after they were hired and in repairing them during their employment” where plaintiffs “testified

that they used the bicycles primarily for their work” (citing 29 C.F.R. § 531.3(d)(1))).

       Instead, Plaintiffs rely solely on the allegations in their Complaint. (See Pls.’ Br. 11 n.10

(“Plaintiffs[’] complaint alleging tools of the trade violations creates an issue of material fact.”).)

However, it is well established that a party “cannot defeat a motion for summary judgment by

simply relying on the allegations of his complaint.” Belpasso v. Port Auth. of N.Y. & N.J., 400 F.

App’x 600, 601 (2d Cir. 2010) (summary order). The Supreme Court has explained that “the

plain language of Rule 56(c) mandates the entry of summary judgment . . . against a party who

fails to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). This is so even where the party moving for summary judgment does

not “support its motion with affidavits or other similar materials negating the opponent’s claim,”

but instead points only to an absence of evidence in support of the non-moving party’s claim, id.

at 323—here, the failure to allege facts that support each element of a claim. Plaintiffs justify

their reliance on their Complaint by citing “Defendants’ choice to not depose Plaintiffs to ask

about the tools of trade,” (Pls.’ Br. 11 n.10); however, this decision by Defendants does not

absolve Plaintiffs of the obligation to put forth some affirmative evidence to support their claim.

“Obviously, Rule 56 does not require the nonmoving party to depose her own witnesses. . . . [A]




                                                      23
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 24 of 30



proper summary judgment motion [may] be opposed by any of the kinds of evidentiary materials

listed in Rule 56(c), except the mere pleadings themselves . . . .” Celotex, 477 U.S. at 324.

Accordingly, because Plaintiffs have adduced no evidence whatsoever indicating the existence of

unreimbursed work-related expenses, Defendants’ motion for summary judgment on Plaintiffs’

claim for equipment costs is granted.

               D.      Liquidated Damages and Willful Infringement

       Finally, I turn to the parties’ cross-motions for summary judgment on the issues of

liquidated damages and willful infringement. Defendants argue that I should find that liquidated

damages are not recoverable in this action based on Defendants’ subjective good faith and

objectively reasonable grounds for believing that they were complying with the FLSA and the

NYLL. (Defs.’ Br. 11–14.) Defendants further contend that, for many of the same reasons, I

should find the FLSA’s three-year statute of limitations for willful infringers inapplicable here.

(Id.) Plaintiffs respond that Defendants’ violations of the FLSA were both willful and not in

good faith. (Pls.’ Br. 12–14.) I agree with Plaintiffs that Defendants have not raised an issue of

fact sufficient to preclude summary judgment in Plaintiffs’ favor on the question of liquidated

damages; however, I also find that no reasonable jury would conclude that Defendants’ conduct

amounted to a willful violation of the FLSA.

                       1. Applicable Law

       Pursuant to 29 U.S.C. § 216(b), an employer who violates the minimum compensation

provisions of the FLSA is liable for both past due wages and, in addition, an equal amount of

liquidated damages. Franco v. Jubilee First Ave. Corp., No. 14-CV-07729 (SN), 2016 WL

4487788, at *15 (S.D.N.Y. Aug. 25, 2016). The court, however, has “discretion to deny

liquidated damages where the employer shows that, despite its failure to pay appropriate wages,




                                                    24
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 25 of 30



it acted in subjective ‘good faith’ with objectively ‘reasonable grounds’ for believing that its acts

or omissions did not violate the FLSA.” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d

132, 150 (2d Cir. 2008) (quoting 29 U.S.C. § 260); see also 29 C.F.R. § 790.22(b) (explaining

that where these conditions are met, a court “is permitted, but not required, in its sound

discretion to reduce or eliminate the liquidated damages which would otherwise be required in

any judgment against the employer”). “The employer carries the burden of ‘establishing, by

plain and substantial evidence, subjective good faith and objective reasonableness.’” Bowrin v.

Catholic Guardian Soc’y, 417 F. Supp. 2d 449, 471 (S.D.N.Y. 2006) (quoting Reich v. S. New

Eng. Telecomms. Corp., 121 F.3d 58, 71 (2d Cir. 1997)). The employer’s burden is “a difficult

one,” with “double damages [being] the norm and single damages the exception.” Barfield, 537

F.3d at 150 (citation omitted). “To establish the requisite subjective ‘good faith,’ an employer

must show that it took ‘active steps to ascertain the dictates of the FLSA and then act to comply

with them.’” Id. (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)).

       Similar to the federal scheme, the NYLL also provides for the recovery of liquidated

damages. See N.Y. Lab. L. § 198(1-a) (providing for “the full amount of any [] underpayment

[of wages], and an additional amount as liquidated damages, unless the employer proves a good

faith basis for believing that its underpayment of wages was in compliance with the law”).

“Although the text of the NYLL’s liquidated damages provisions does differ from that of the text

of the FLSA’s liquidated damages provision, ‘courts have not substantively distinguished the

federal standard from the current state standard of good faith.’” Garcia v. JonJon Deli Grocery

Corp., No. 13 Civ. 8835(AT), 2015 WL 4940107, at *5 (S.D.N.Y. Aug. 11, 2015) (quoting

Inclan, 95 F. Supp. 3d at 505).

       The FLSA further provides for a two-year statute of limitations, unless the plaintiff can




                                                     25
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 26 of 30



demonstrate that the employer violated the act willfully, in which case the limitations period is

extended to three years. See 29 U.S.C. § 255(a). “An employer willfully violates the FLSA

when it either knew or showed reckless disregard for the matter of whether its conduct was

prohibited” by the statute. Kuebel v. Black & Decker Inc., 643 F.3d 352, 366 (2d Cir. 2011)

(quoting Young v. Cooper Cameron Corp., 586 F.3d 201, 107 (2d Cir. 2009)). This does not

include “conduct that is merely negligent or unreasonable.” Inclan, 95 F. Supp. 3d at 503

(internal quotation marks omitted); see also Clarke v. JPMorgan Chase Bank, N.A., No. 08 Civ.

2400(CM)(DCF), 2010 WL 1379778, at *10 (S.D.N.Y. Mar. 26, 2010) (“[A]n employer does not

willfully violate the FLSA even if it acted unreasonably, but not recklessly, in determining its

legal obligation.” (internal quotation marks omitted)). The employee “‘bears the burden of

proof’ on the issue of willfulness for statute of limitations purposes.” Parada v. Banco Indus. de

Venez., C.A., 753 F.3d 62, 71 (2d Cir. 2014) (quoting Herman, 172 F.3d at 141).

                       2. Application

       With respect to the issue of liquidated damages, I find that Defendants have failed to

demonstrate that they took “active steps to ascertain the dictates of the FLSA and then act to

comply with them.” Herman, 172 F.3d at 142. Defendants contend that they “acted reasonably

and in good faith based on the representations made to them by their payroll company.” (Defs.’

Reply 11.) However, I find that “even if defendants’ evidence could show subjective good faith”

reliance on the company they retained to process their payroll, their evidence “fails to show

objectively reasonable grounds” for their belief that their practices comported with the FLSA’s

and the NYLL’s requirements. Copantitla, 788 F. Supp. 2d at 317; see also Inclan, 95 F. Supp.

3d at 504. As in Copantitla, Defendants “point to no advice that the accountant with whom

[they] consulted gave them that would have led them to think that [] either their failure to inform




                                                    26
        Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 27 of 30



employees that they were taking a tip credit or their failure to calculate [hourly wages] properly

were legal.” 788 F. Supp. 2d at 317 (granting summary judgment for plaintiffs on issue of

liquidated damages under FLSA). Rather, Ms. Nguyen only provided vague and imprecise

testimony that she had hired a payroll company who would answer her payroll questions and

“tell [her] what to do.” (Nguyen Tr. 50:10-18.) This is plainly insufficient to support

Defendants’ effort to avoid the imposition of liquidated damages. See Dudley, 2018 WL

481884, at *5 (granting summary judgment for plaintiffs on issue of liquidated damages where

defendant “claim[ed] that she acted in good faith because she used a payroll service provider and

believed that the provider would have notified [her] if [she] were not in compliance with the

FLSA or the NYLL” (internal quotation marks omitted)); Garcia, 2015 WL 4940107, at *6

(awarding summary judgment to plaintiff on liquidated damages issue where defendants “d[id]

not point to any misleading advice tendered by either the accountant or another professional that

could support their claim of objectively reasonable grounds for Defendants’ violations”); cf.

Inclan, 95 F. Supp. 3d at 504 (declining to credit assertion that defendants had consulted with

attorneys because “the record contain[ed] no evidence as to the advice of prior counsel nor of

whether defendants followed that advice—far less whether the advice was erroneous”).

        Accordingly, I find that Defendants cannot sustain their “difficult” burden of

demonstrating that the “exception,” as opposed to the “norm” should apply. Barfield, 537 F.3d

at 150 (citation omitted). As a result, I find that Plaintiffs are entitled to liquidated damages

under the FLSA or the NYLL, as applicable, but not to be awarded cumulatively. 16


16
   Although neither party specifically addresses whether Plaintiffs may recover liquidated damages cumulatively
under both statutes, I conclude that they may not. I recognize that some courts in this Circuit have awarded
cumulative liquidated damages, see e.g., Ho v. Sim Enters., Inc., No. 11-CV-2855, 2014 WL 1998237, at *19
(S.D.N.Y. May 14, 2014); Gurung v. Malhotra, 851 F. Supp. 2d 583, 593–94 (S.D.N.Y. 2012); however, I am more
persuaded by the view that cumulative liquidated damages are inappropriate because liquidated damages under both
statutes serve the same purpose of “seek[ing] to deter wage-and-hour violations in a manner calculated to
compensate the party harmed.” Inclan, 95 F. Supp. 3d at 506 (quoting Chuchuca v. Creative Customs Cabinets Inc.,


                                                           27
         Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 28 of 30



         On the other hand, I conclude that no reasonable jury would find that Defendants’ FLSA

violations were willful. As discussed, Ms. Nguyen testified that she retained the assistance of an

outside payroll company in calculating Plaintiffs’ wages. (Nguyen Tr. 23:13-23, 50:10-18.)

Although such retention is insufficient on its own to establish objectively reasonable grounds for

Defendants’ belief that their practices comported with the FLSA’s and the NYLL’s

requirements, it does demonstrate some effort by Defendants to comply with the law. Moreover,

the record demonstrates that, although Defendants did not provide adequate notice to entitle them

to claim a tip credit and did not correctly calculate Plaintiffs’ minimum wage, see supra Parts

IV.A.2.a, IV.B.2, Defendants maintained comprehensive employment records and permitted

Plaintiffs to retain all of the tips they earned. See Jrpac, 2016 WL 3248493, at *18 (no

willfulness where “[t]he fact that the delivery workers generally received substantial sums in tips

. . . suggest[ed] that defendants may have, mistakenly, believed that it was sufficient under the

law that the total sums plaintiffs received (including via tips) exceeded the minimum wage”).

This conduct does not support an inference that Defendants knew that they were violating the

FLSA, or that they consciously disregarded the risk that they were doing so. See Kuebel, 643

F.3d at 366 (“An employer willfully violates the FLSA when it either knew or showed reckless

disregard for the matter of whether its conduct was prohibited by the Act.” (citation omitted)).

At worst, Defendants acted negligently; however, mere negligence is insufficient to establish a

willful FLSA violation. See Inclan, 95 F. Supp. 3d at 503. Accordingly, summary judgment is

granted in favor of Defendants on the issue of willfulness and the applicable statute of limitations


No. 13-CV-2506, 2014 WL 6674583, at *16 (E.D.N.Y. Nov. 25, 2014)); see also Jrpac, 2016 WL 3248493, at *35.
Moreover, after the enactment of the WTPA, which took effect on April 9, 2011, the amount of liquidated damages
is identical under both statutes. See Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 91 n.11 (E.D.N.Y. 2012)
(acknowledging that “[t]o the extent the federal and state statutes now provide for essentially identical remedies with
respect to liquidated damages, it is harder to argue that they are designed to compensate a plaintiff for disparate
harms”).



                                                              28
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 29 of 30



on Plaintiffs’ FLSA claims shall therefore be two years.

               Conclusion

       For the reasons stated above, Defendants’ motion for summary judgment and Plaintiffs’

cross-motion for partial summary judgment are each GRANTED IN PART and DENIED IN

PART. Specifically, summary judgment is granted in favor of Plaintiffs with respect to liability

on Plaintiffs’ minimum wage and overtime claims under the FLSA, 29 U.S.C. §§ 206(a) and

207(a), and under N.Y. Lab. L. § 652(1) and 12 N.Y.C.R.R. § 146–1.4; however, because I find

that Defendants’ violations were not willful, Plaintiffs’ FLSA claims are subject to a two-year

statute of limitations. Summary judgment is also granted in favor of Plaintiffs with respect to

Plaintiffs’ claims for failure to provide adequate annual notice of wages under N.Y. Lab. L.

§ 195(1) and Plaintiff Garcia’s claim for failure to provide proper weekly wage statements under

N.Y. Lab. L. § 195(3). Summary judgment is granted in favor of Defendants with respect to

Plaintiffs’ claims for spread of hours violations under 12 N.Y.C.R.R. § 146–1.6, and for the

recovery of equipment costs pursuant to 29 C.F.R. § 531.35 and 12 N.Y.C.R.R. § 146–2.7(c).

The parties’ respective motions for summary judgment are otherwise denied.

       Because Plaintiffs have not attempted to prove the extent of their damages on their

minimum wage and overtime claims, I grant summary judgment on those claims as to liability

only. I will refer the matter to a United States Magistrate Judge for a damages inquest as to those

claims, with the instruction that Plaintiffs are entitled to liquidated damages under the FLSA or

the NYLL, as applicable, but not to be awarded cumulatively. As to Plaintiffs’ N.Y. Lab. L.

§§ 195(1) claims for failure to provide adequate annual wage notices, Plaintiffs have established

that Garcia and Quiche are each entitled to $2,500 in statutory damages, plus reasonable costs

and attorney’s fees, while Valentin is entitled to $1,000 in statutory damages, plus reasonable




                                                    29
       Case 1:15-cv-09433-VSB Document 100 Filed 09/24/19 Page 30 of 30



costs and attorney’s fees. In addition, Garcia has established that he is entitled to $5,000 in

statutory damages, plus reasonable costs and attorney’s fees, for Defendants’ violations of N.Y.

Lab. L. § 195(3).

       An Order of Reference for a damages inquest and determination of reasonable attorney’s

fees will issue shortly. The Clerk of Court is respectfully directed to terminate the motions

pending at Documents 78 and 83.

SO ORDERED.

Dated: September 24, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                     30
